MEMORANDUM **
We affirm for the reasons stated by the district court in its thorough and well-reasoned decision and order denying James M. Woods’s (‘Woods”) motion for summary judgment and granting Department of Housing and Urban Development’s motion for summary judgment.
In addition, Woods alleges that the district court failed to resolve his evidentiary objections. This allegation is not correct. The district court disposed of the evidentiary objections in footnote 2 of its decision and order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.